              Case 5:18-cr-00172-BLF Document 219 Filed 04/22/21 Page 1 of 8



 1 JULIA M. JAYNE, State Bar No. 202753
   ASHLEY RISER, State Bar No. 320538
 2 Jayne Law Group, P.C.
   483 9th Street, Suite 200
 3 Oakland, CA 94607
   Telephone: 415-623-3600
 4 Facsimile: 415-623-3605
   Email: julia@jaynelawgroup.com
 5
   Attorneys for Defendant MICHAEL KAIL
 6

 7                                    UNITED STATES DISTRICT COURT
 8                                 NORTHERN DISTRICT OF CALIFORNIA
 9                                            SAN JOSE DIVISION
10
     UNITED STATES OF AMERICA,                               Case No. 18 CR 172 BLF
11
                    Plaintiff,                               DEFENDANT MICHAEL KAIL’S NOTICE
12                                                           OF MOTION AND MOTION FOR
                    vs.                                      JUDGMENT OF ACQUITTAL
13
     MICHAEL KAIL,                                           Date: April 23, 2021
14                                                           Dept: Courtroom 1, 5th Floor
                    Defendant.                               Judge: Hon. Beth Labson Freeman
15

16

17                                 NOTICE OF MOTIONS AND MOTIONS
18          PLEASE TAKE NOTICE that on April 23, 2021, or as soon thereafter as this motion may be
19 heard, in the courtroom of the Honorable Beth Labson Freeman, United States District Court Judge,

20 DEFENDANT Michael Kail, by and through counsel, will and does move this Court for an entry of a

21 judgment of acquittal on Counts One through Twenty-Nine of the Indictment. Mr. Kail brings this

22 motion pursuant to Fed. R. Crim. P. 29(a) and the Fifth and Sixth Amendments to the United States

23 Constitution.

24          The motion for judgment of acquittal is based on the grounds that the actual testimony and
25 records presented to the jury would not permit any rational trier of fact to conclude that Mr. Kail is guilty

26 beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); United States v. Barker,

27 967 F.2d 1274, 1276 (9th Cir. 1991).

28          This motion is based upon the below memorandum of points and authorities, the files and records
     MICHAEL KAIL’S MOTION FOR JUDGMENT OF ACQUITTAL
     Case No. 18 CR 172 BLF                                                                                    i
Case 5:18-cr-00172-BLF Document 219 Filed 04/22/21 Page 2 of 8
              Case 5:18-cr-00172-BLF Document 219 Filed 04/22/21 Page 3 of 8



 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2                                              INTRODUCTION
 3          The government did not introduce evidence establishing the material elements of the charged
 4 offenses, wire fraud, in violation of 18 U.S.C. § 1343 and 1346, mail fraud, in violation of 18 U.S.C. §

 5 1343 and 1346, and money laundering, in violation of 18 U.S.C. § 1957. Because of the failure to

 6 introduce such evidence, the Court should grant a judgment of acquittal.

 7                                      RULE 29 LEGAL STANDARDS
 8          Rule 29 mandates acquittal where evidence is insufficient to sustain a conviction. A motion for
 9 judgment of acquittal may be made after the government’s case-in-chief, before submission to the jury,

10 or after discharge of the jury. Fed. R. Crim. P. 29. The standard for determining whether a motion

11 pursuant to Rule 29 should be granted is whether the evidence, viewed in the light most favorable to the

12 government, would permit any rational trier of fact to conclude that the defendant is guilty beyond a

13 reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). “Although circumstantial evidence

14 alone can support a conviction, there are times that it amounts to only reasonable speculation and not to

15 sufficient evidence.” Newman v. Metrish, 543 F.3d 793, 796 (6th Cir. 2008). See also O’Laughlin v.

16 O’Brien, 568 F.3d 287, 301 (1st Cir. 2009) (noting that there are “some limits” to the probative value of

17 circumstantial evidence, and that a reviewing court should not give credence to evidentiary

18 interpretations that are “unreasonable, insupportable, or overly speculative.”). It is well-established that

19 “speculation and conjecture cannot take the place of reasonable inferences and evidence.” Juan v. Allen,

20 408 F.3d 1262, 1279 (9th Cir. 2005).

21          Where there is no evidence upon which a reasonable mind might fairly conclude guilt beyond a
22 reasonable doubt on each and every element of the charged offense, a judgment of acquittal is required.

23 Id. The law is clear that when the evidence equally supports an inference of innocence and of guilt, a

24 reasonable jury must necessarily entertain a reasonable doubt. United States v. Delgado, 357 F.3d

25 1061, 1068 (9th Cir. 2004) (citations omitted); see also United States v. Glenn, 312 F.3d 58, 70 (2nd Cir.

26 2002) (“if the evidence viewed in the light most favorable to the prosecution gives ‘equal or nearly equal

27 circumstantial support to a theory of guilt and a theory of innocence,’ then ‘a reasonable jury must

28 necessarily entertain a reasonable doubt’”) (citation omitted). The application of this principle is


     MICHAEL KAIL’S MOTION FOR JUDGMENT OF ACQUITTAL
     Case No. 18 CR 172 BLF                                                                                       1
              Case 5:18-cr-00172-BLF Document 219 Filed 04/22/21 Page 4 of 8



 1 absolutely critical in this case because the insufficient testimony of the government’s witnesses equally

 2 supports a theory of innocence and dispels any rational inferences of criminal conduct that could be

 3 drawn from the thin evidence adduced during the prosecution’s case.

 4                                                  ARGUMENT
 5 I.       MR. KAIL IS ENTITLED TO A JUDGEMENT OF ACQUITTAL ON THE WIRE AND
            MAIL FRAUD COUNTS.
 6
            The government attempted to establish Mr. Kail’s guilt for wire fraud under two theories: (1)
 7
     engaging in a scheme to commit honest services wire fraud, in violation of 18 U.S.C. §§ 1343 and 1346,
 8
     (2) and engaging in a scheme to commit wire fraud involving the loss of money or property, in violation
 9
     of §1346. The government also used this identical set of theories in efforts to establish guilt for mail
10
     fraud, in violation of 18 U.S.C. § 1341, and honest services mail fraud, in violation of 18 U.S.C. §§ 1341
11
     and 1346. However, the government did not present evidence beyond a reasonable doubt to prove the
12
     material elements of each charged offense. Thus, this Court should grant Mr. Kail an acquittal on Counts
13
     One through Twenty-Two.
14
            A.      The government failed to prove honest services fraud because there is no evidence of
15                  a quid pro quo scheme.
16          During their opening statement, the government stated that the evidence would show that third-
17 party companies provided Mr. Kail with compensation in exchange for Netflix contracts. However, the

18 government has not presented evidence proving the existence of such an exchange. In fact, some of the

19 government’s own witnesses have explicitly stated in their testimony that such a scheme did not exist.

20 For example, on cross-examination, Michael Rossi, who worked for Platfora, testified that he did not

21 think that Platfora was guaranteed a contract with Netflix, even though Mr. Kail was an advisor. RT: Vol.

22 4, p. 751. He further testified that getting a contract with Netflix would require Platfora to work for it. Id.

23          Similarly, Varma Kunaparaju, with VistaraIT, testified, on cross-examination, that he did not
24 believe that giving Mr. Kail “anything” would result in a contract with Netflix. He went on, testifying

25 that he believed he had to work hard for Netflix’s business, provide a valuable service, and that

26 ultimately, his team provided a valuable service to Netflix. RT: Vol. 4, p. 882.

27          These two government witnesses, along with countless other government witnesses, testified that
28 they did not expect a benefit by having Mr. Kail as an advisor. Instead, they expected to work for the


     MICHAEL KAIL’S MOTION FOR JUDGMENT OF ACQUITTAL
     Case No. 18 CR 172 BLF                                                                                     2
               Case 5:18-cr-00172-BLF Document 219 Filed 04/22/21 Page 5 of 8



 1 contract, demonstrate value, and deliver a good product for Netflix’s specific needs. The exchange of

 2 valuable services for contracts with businesses using those services is not a quid pro quo - which is

 3 required under § 1346 - but instead, it is an example of savvy business strategies intended and done in

 4 order to better Netflix. Without the existence of a quid pro quo, the honest services mail and wire fraud

 5 charges necessarily fail - there is no evidence that Mr. Kail accepted kickbacks or bribes in exchange for

 6 granting contracts.

 7          B.      The government failed to prove a scheme to defraud Netflix of money or property.
 8          The government also failed to prove wire or mail fraud under their second theory. Under that
 9 theory, the government needed to prove beyond a reasonable doubt that Mr. Kail engaged in a scheme to

10 commit “wire (or mail) fraud ... involving the loss of money or property.” Instruction No. 46: Jury

11 Unanimity of Theory. However, the government did not prove the existence of a scheme involving the

12 loss of money or property.

13                  1.      The government did not present evidence that Mr. Kail devised a scheme to
                            defraud Netflix of money or property.
14
            Both mail and wire fraud require the government to prove that there was a scheme to defraud the
15
     victim of money or property. Kelly v. United States, 140 S. Ct. 1565, 1571 (2020) (“the wire fraud statute
16
     thus prohibits only deceptive schemes to deprive the victim of money or property”) (internal citations and
17
     quotations omitted). A property interest is an economic interest, and “property,” as used in the mail and
18
     wire fraud instructions, refers to a financial loss and not a contractual interest or intangible interest. Thus,
19
     to prevail under this pecuniary loss theory, the government must prove beyond a reasonable doubt that
20
     the scheme’s creator intended economic harm to the victim. The government has not done so.
21
            In United States v. Kelly, the Government charged two defendants with wire theft, in violation of
22
     18 U.S.C. $ 1343, and federal program fraud, in violation of § 666(a)(1)(A). The scheme in Kelly
23
     involved the unannounced realignment of several toll lanes leading to the George Washington Bridge, an
24
     entryway into Manhattan administered by the Port Authority of New York and New Jersey. Two of the
25
     defendants went to trial and were found guilty of all offenses, and later, the Third Circuit Court of
26
     Appeals affirmed the convictions.
27
            However, the Supreme Court reversed, reasoning that the government needs to prove property
28


     MICHAEL KAIL’S MOTION FOR JUDGMENT OF ACQUITTAL
     Case No. 18 CR 172 BLF                                                                                        3
               Case 5:18-cr-00172-BLF Document 219 Filed 04/22/21 Page 6 of 8



 1 fraud. In other words, schemes involving non-tangible interests, such as exercises of regulatory power, as

 2 was the case in Kelly, are not schemes involving property. Kelly, 140 S. Ct. 1571 (2020). In this case, the

 3 government similarly failed to show that Mr. Kail engaged in property fraud - they never showed that he

 4 devised or participated in a scheme to defraud Netflix of money or property.

 5          The government presented evidence that Mr. Kail contracted on Netflix’s behalf with third-party
 6 vendors to provide Netflix with services. Yet, the government did not present evidence that the contracts

 7 caused Netflix loss of money or property. Much like the government did in Kelly, the government in this

 8 case improperly relies on an improper definition of “property.”

 9          Without the economic loss, the government cannot establish Mr. Kail’s intent to defraud Netflix.
10 More importantly, the lack of loss is consistent with Mr. Kail’s lack of intent to defraud - after all, if

11 there’s no loss during an alleged multi-year fraud scheme, this suggests that Mr. Kail did not act with the

12 specific intent to deprive Netflix of property or money. The absence of evidence is particularly important

13 because it supports an inference of innocence and guilt. As this Court knows, when evidence supports

14 such an inference, the jury must entertain reasonable doubt. Because of this implication, the government

15 failed to present evidence beyond a reasonable doubt in support of Mr. Kail’s guilt for the charged

16 offenses. See e.g., United States v. Delgado, 357 F.3d 1061, 1068 (9th Cir. 2004) (citations omitted); see

17 also United States v. Glenn, 312 F.3d 58, 70 (2nd Cir. 2002) (“if the evidence viewed in the light most

18 favorable to the prosecution gives ‘equal or nearly equal circumstantial support to a theory of guilt and a

19 theory of innocence,’ then ‘a reasonable jury must necessarily entertain a reasonable doubt’”) (citation

20 omitted).

21                  2.      A right to control the allocation of contracts is not a money or property
                            interest.
22
            As discussed above, the government did not present evidence that Mr. Kail devised a scheme to
23
     defraud Netflix of money or property. In part, this failure is attributable to the crux of the government’s
24
     claims against Mr. Kail: namely, that Mr. Kail devised a scheme to exchange Netflix contracts with
25
     compensation. And, while the government makes vague, generalized claims about money and property
26
     loss, they do not allege or point to any actual lost money or property. Essentially, the government’s
27
     argument is that Mr. Kail deprived Netflix of control over its money. This type of loss, assuming it even
28


     MICHAEL KAIL’S MOTION FOR JUDGMENT OF ACQUITTAL
     Case No. 18 CR 172 BLF                                                                                        4
              Case 5:18-cr-00172-BLF Document 219 Filed 04/22/21 Page 7 of 8



 1 existed, is not a protected property interest and therefore, cannot support a conviction for a property fraud

 2 offense.

 3          For example, in United States v. Zauber, 857 F.2d 137 (3rd Cir. 1988), the court held that
 4 defendants can’t scheme to defraud an entity when that same entity gave the defendants the authority to

 5 exercise said control and authority of the entity’s money or property. Id. at 147. In Zauber, the defendants

 6 engaged in a kickback scheme when they switched from one administrator company to another company

 7 that paid a substantially lower return on investment. The government argued that the scheme deprived the

 8 entity over control over the paid monies and thus, committed money and property fraud. Id. The Third

 9 Circuit rejected this argument, reasoning that the “right to conduct business free of false, fictitious and

10 fraudulent information” is an intangible right that does not supply the “economic benefit ground”

11 required to sustain a money-or-property fraud conviction. Id. at 143. Much like the case at bar, Mr. Kail

12 had the authority to negotiate and sign contracts. This explicit permission to control Netflix’s assets

13 means that he couldn’t defraud Netflix of money or property.

14          Further, in Zauber, the indictment alleged that the defendants conspired to defraud the entity fund
15 of “money and property and of the right to honest, faithful, prudent and diligent services by its

16 employees.” Id. The Court held that - despite this language - there was no allegation in the indictment of

17 “an actual money or property loss to the fund itself.” Id. (emphasis added). Similarly, here, the

18 Indictment generally alleges a loss of “money and property” but does not allege that Netflix actually lost

19 any money or property. As a result, the Indictment itself is deficient in alleging a theory of pecuniary

20 harm; the only theory “actually” articulated is honest services fraud.

21 II.      MR. KAIL IS ENTITLED TO A JUDGMENT OF ACQUITTAL ON THE MONEY
            LAUNDERING COUNTS BECAUSE THE GOVERNMENT DID NOT PRESENT
22          EVIDENCE THAT MR. KAIL KNOWINGLY ENGAGED IN A MONETARY
            TRANSACTION INVOLVING CRIMINALLY DERIVED PROPERTY.
23
            The government did not prove each material element of money laundering in violation of 18
24
     U.S.C. § 1957. See generally United States v. Messer, 197 F.3d 330, 341 (9th Cir. 1999) (listing elements
25
     of money laundering: “(1) knowingly engaged in a financial transaction; (2) knew that the transaction
26
     involved criminal property; (3) the property's value exceeded $10,000; and (4) the property was in fact
27
     derived from a specified unlawful activity.”) In particular, the government failed to prove that Mr. Kail
28


     MICHAEL KAIL’S MOTION FOR JUDGMENT OF ACQUITTAL
     Case No. 18 CR 172 BLF                                                                                      5
Case 5:18-cr-00172-BLF Document 219 Filed 04/22/21 Page 8 of 8
